In an action to declare, that plaintiff is the lawful wife of the defendant Max M. Abelson, and for other relief, the said defendant appeals from an order of the Supreme Court, Nassau County, dated August 8, 1963, which directed him to pay to plaintiff the sum of $250 and the cost of printing her brief in order to enable her to defend the appeal taken by him from an order of that court, dated June 25, 1963, which granted her motion for counsel fees and awarded her the sum of $750. [See Abelson v. Abelson, 19 A D 2d 840.] Order of August 8, 1963 affirmed, with $10 costs and disbursements to plaintiff. No opinion. Beldoek, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.